Citation Nr: 1233734	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-46 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for skin disability, diagnosed as dermatographism, currently rated as noncompensably (0 percent) disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was remanded to the RO in June 2011 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board's June 2011 remand directives have not been completed.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

In the previous June 2011 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's skin disorder.  A VA examination was scheduled for August 2011 and the Veteran appeared for the examination.  However, the report indicates that during the examination, the Veteran asked for the examination to be rescheduled and the examination ended.  It does not appear that the examination was complete and it does not appear that a physical examination was conducted.    

In an April 2012 statement, the Veteran stated that he did not believe he was given a fair opportunity to explain his symptoms at the VA examination in August 2011.  He stated that he tried to have the examination rescheduled but was told he was already examined.  

The Board finds that another VA examination is required to obtain evidence as to the severity of the service-connected skin disorder in terms of the applicable rating criteria.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC must therefore provide the Veteran a current VA examination.  See 38 U.S.C.A. 5103A(a)-(d).

The Board also notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  

The RO must obtain the VA treatment records for treatment of the skin disorder dated from March 2012.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

The RO must also take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA treatment records referable to treatment for the service-connected skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all records of the Veteran's treatment for the skin disorder from the VA healthcare system dated since March 2012.  These records should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file. 

2.  The RO must take appropriate steps to contact the Veteran and ask him to identify all non-VA sources of medical treatment for the service-connected skin disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  The RO/AMC, after waiting an appropriate time period for the Veteran to respond, must schedule the Veteran for a VA examination by a clinician with appropriate expertise and who has not examined the Veteran previously.  

The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected skin disability.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected skin disability.  If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state.  A detailed rationale must be provided for any such finding.

(d)  The examiner must provide detailed findings regarding physical examination of the Veteran's skin.

(e) The examiner must provide findings as to the areas and approximate percentage of the Veteran's skin affected by his service-connected skin disability.  The examiner must indicate the percentage of the exposed skin affected by the skin disorder and the percentage of the entire body affected by the skin disorder.  

(f) The examiner must indicate whether the Veteran uses no more than topical therapy for his service-connected skin disability.

(g) The examiner must list each oral medication the Veteran uses for his service-connected skin disability.

(h) For each oral medication the Veteran takes for his service-connected skin disability, the examiner must indicate the frequency with which the Veteran takes the medication.

(i) For each oral medication the Veteran takes for his service-connected skin disability, the examiner must indicate whether the medication constitutes "systemic therapy such as corticosteroids or other immunosuppressive drugs."

(j) The examiner must indicate the frequency with which the Veteran requires prescribed oral hydroxyzine pamoate, and whether hydroxyzine pamoate is a "systemic therapy such as corticosteroids or other immunosuppressive drug."

(k) The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life.


(l) A rationale must be provided for all findings and conclusions reached. The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced. 

The examiner is advised that the Veteran is competent to report observable symptoms and that his reports must be considered in formulating the requested opinions.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


